Case: 4:17-cv-01542-ERW Doc. #: 111 Filed: 04/30/19 Page: 1 of 1 PageID #: 502




                       IN THE UNITED STATES DISTRCIT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

ROSLYN BROWN, and R.Z., a Minor,                  )
through her Mother and Next Friend,               )
Roslyn Brown,                                     )
                                                  )
       Plaintiffs,                                )
                                                  )             Case No.: 4:17-CV-1542
vs.                                               )
                                                  )
CITY OF PINE LAWN,                                )
et. al.,                                          )
                                                  )
       Defendants.                                )

                                  MOTION TO WITHDRAW

       COMES NOW attorney Sarah L. Crawford and hereby requests this Court grant her leave

to withdraw as counsel of record for Defendant, Steven Blakeney, in the above-captioned matter.

Matthew W. Murphy will remain counsel of record for Defendant Blakeney.

                                                      Respectfully Submitted,

                                                      /s/ Sarah L. Crawford
                                                      Sarah L. Crawford #70010MO
                                                      3901 S. Providence, Suite D
                                                      Columbia, Missouri 65203
                                                      Tel: (573)777-4488
                                                      Fax: (573)777-4489
                                                      Email: sarah@vbmlaw.com


                                       Certificate of Service

I hereby certify that on April 30, 2019, I electronically filed this pleading with the Clerk of
the Court using the e-filing system, which will send notification of such filing to all attorneys of
record.

                                                      /s/ Sarah L. Crawford
                                                      Sarah L. Crawford #70010MO



                                                  1
